FILED
                             NOT FOR PUBLICATION                            JUL 31 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RODOLFO AVINA-RODRIGUEZ, a.k.a.                  No. 11-73979
Rodolfo Avina, a.k.a. Rodolfo Rodriguez,
                                                 Agency No. A092-600-997
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Rodolfo Avina-Rodriguez, a native and citizen of Mexico, petitions for

review of an order of the Board of Immigration Appeals (“BIA”) dismissing his

appeal from an immigration judge’s decision denying his application for

cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. Reviewing

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
de novo questions of law, Ramirez-Villalpando v. Holder, 645 F.3d 1035, 1038

(9th Cir. 2011), we deny the petition for review.

      The BIA correctly concluded that Avina-Rodriguez’s two convictions under

California Penal Code § 484(a) and § 666, each resulting in a 2-year prison

sentence, constitute aggravated-felony theft offenses under 8 U.S.C.

§ 1101(a)(43)(G) that render him removable under 8 U.S.C. § 1227(a)(2)(A)(iii)

and statutorily ineligible for cancellation of removal under 8 U.S.C. § 1229b(a)(3)

because a modified-categorical analysis of the felony complaints, read in

conjunction with the abstracts of judgment, establishes that Avina-Rodriguez

pleaded to unlawfully stealing, taking, and carrying away the personal property of

Home Depot and Walmart. See United States v. Rivera, 658 F.3d 1073, 1077-78

(9th Cir. 2011) (concluding that a plea to a complaint alleging that the petitioner

“‘did unlawfully and in violation of Penal Code Section 484(a), steal take and carry

away the personal property of WAL-MART’” established that he “was convicted

of a generic theft offense”); see also Ramirez-Villalpando, 645 F.3d at 1041

(relying on an abstract of judgment and a felony complaint to conclude that the

petitioner had pleaded guilty to an aggravated-felony theft offense).

      PETITION FOR REVIEW DENIED.




                                           2                                    11-73979